TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00552-CR



                                  The State of Texas, Appellant

                                                 v.

                                Samantha Leann Lamb, Appellee


             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
        NO. 19-0974CR-2, THE HONORABLE CHRIS JOHNSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Raising two issues, the State of Texas appeals from the trial court’s order granting

appellee Samantha Leann Lamb’s motion to suppress evidence. Because we conclude that the

trial court did not abuse its discretion in granting the motion, we affirm the order.


                                         BACKGROUND

               Around midnight on November 15, 2018, Lamb was sitting in the driver’s seat of

her car with her headlights off in the driveway of a parking lot of a CVS store that was closed for

business. Her car was parked parallel to the curb and facing in the direction of a traffic stop that

was in progress across a multiple lane road. The traffic stop involved a driving while intoxicated

(DWI) investigation of Lamb’s friend.

                After driving their patrol car to the in-progress traffic stop and speaking with

Officer Tureaud who was involved in that stop, Officers Morenz and Duckworth drove their
patrol car without activating its emergency lights across the road to where Lamb’s car was

parked. The officers parked their patrol car with its headlights and overhead lights on close to

and facing Lamb’s car. After the officers got out of their car, Officer Duckworth approached on

the driver’s side, and Officer Morenz approached on the passenger’s side. Both officers shined

their flashlights on Lamb. As they approached, Officer Duckworth asked Lamb to display her

hands. Shortly after that, he asked for her identification and keys and for her to exit her car.

Neither officer told Lamb that she was free to leave. As a result of this encounter, Lamb was

charged with DWI with an alcohol concentration level over 0.15.

               Lamb filed a motion to suppress the evidence that was obtained during this

encounter, asserting that she had been “involuntarily seized, arrested, restrained, detained, and

taken into custody by the officer(s),” “who at the moment of such seizure, did not have

reasonable suspicion nor probable cause authorizing such seizure of her person.” The two

witnesses at the hearing on the motion to suppress were Officers Morenz and Duckworth, and

the exhibits included video recordings from Officer Duckworth’s body camera and

Officer Tureaud’s body and in-car dash cameras.

               Officer Morenz testified that sitting in a parked vehicle in a parking lot with the

vehicle’s headlights off was not a traffic offense and that it was not a crime to watch a traffic

stop but that Lamb’s car was suspicious because of “[t]he time of night and combination of . . .

not having headlights on and watching a traffic stop.” She testified that her “report notes that the

vehicle was driving around without headlights on” in the parking lot and that the information

about a “suspicious vehicle in the CVS parking lot” was reported by “the officers initiating the

first traffic stop.” She did not know when she was notified about this vehicle or “exactly what

time that occurred,” and she “[could not] say for certain” that Lamb’s car was “the exact vehicle

                                                 2
that the other officers identified.” She also testified that she turned her microphone off on her

body camera when they were speaking with Officer Tureaud and failed to turn it back on. 1

Officer Duckworth testified that all that he could recall was that after they arrived at the in-

progress traffic stop, the officer involved in that stop “called out something about another

vehicle” that was “[j]ust driving and it was now parked across the street in the CVS parking lot.”

When asked about the positioning of that car, he testified that the “vehicle was sitting with its

lights off in the driveway . . . to CVS facing the traffic stop.” Neither officer testified that they

observed Lamb operating her car without its headlights, nor could they remember being told that

her car was being operated without headlights.

               The video recordings are unclear whether Lamb drove her car with her headlights

off in the CVS parking lot, but they show the officers crossing the road in their patrol car and

parking close to and facing Lamb’s parked car, and Officers Morenz and Duckworth exiting their

vehicle and approaching Lamb’s car on foot. In the video recording from Officer Duckworth’s

body camera, Lamb holds her hands up as the officers approach her car from both sides with

their flashlights and the patrol car’s headlights and overhead lights shining on her and her car.

Officer Duckworth questioned her about “what [she] was doing over here,” and she explained

that she was trying to follow her friend home and thought he was in trouble. She answered

“Yes,” when Officer Duckworth asked her if she was coming from “where he was.”

Officer Duckworth then asked for her identification and keys and to step out of her car. 2




       1 Officer Morenz testified, “It’s policy whenever we break off to discuss something on
scene, we mute our body cameras.”
       2The Court limited its consideration of the video recording from Officer Duckworth’s
body camera to before Lamb exits her car.
                                                 3
               Following the hearing, the trial court signed the order granting Lamb’s motion to

suppress evidence and made findings of fact and a conclusion of law that the court’s decision

to grant the motion was “in the interest of justice in accordance with the law.”                This

appeal followed.


                                           ANALYSIS

               In two issues, the State argues that the trial court abused its discretion when it

granted Lamb’s motion to suppress evidence.


Standard of Review

               We review a trial court’s ruling on a motion to suppress evidence for an abuse of

discretion. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014) (citing State v. Dixon,

206 S.W.3d 587, 590 (Tex. Crim. App. 2006)). We view the record in the light most favorable

to the trial court’s determination, and “the judgment will be reversed only if it is arbitrary,

unreasonable, or ‘outside the zone of reasonable disagreement.’”              Id. (quoting Dixon,

206 S.W.3d at 590); see State v. Garcia-Cantu, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008).

               In general, we apply a bifurcated standard of review. State v. Le, 463 S.W.3d 872,

876 (Tex. Crim. App. 2015) (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997)); Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007) (citing Ford v. State,

158 S.W.3d 488, 493 (Tex. Crim. App. 2005)). We give “almost total deference to a trial court’s

determination of the historical facts that the record supports especially when the trial court’s fact

findings are based on an evaluation of credibility and demeanor.” Amador, 221 S.W.3d at 673

(quoting Guzman, 955 S.W.2d at 89). We also apply this “deferential standard of review” to “a

trial court’s determination of historical facts when that determination is based on a videotape

                                                 4
recording admitted into evidence at a suppression hearing.” Id. (quoting Montanez v. State,

195 S.W.3d 101, 109 (Tex. Crim. App. 2006)).           Moreover, we “afford the same level of

deference to a trial court’s ruling on ‘application of law to fact questions,’ or ‘mixed questions of

law and fact,’ if the resolution of those questions turns on an evaluation of credibility and

demeanor.” Id. (quoting Montanez, 195 S.W.3d at 107). We “review de novo ‘mixed questions

of law and fact’ that do not depend upon credibility and demeanor.” Id.


When did the encounter between the officers and Lamb become a detention?

               In its first issue, the State argues that the trial court abused its discretion when it

found that a detention occurred when Officers Morenz and Duckworth simultaneously

approached Lamb “to inquire what [she was] doing in a closed business’s parking lot at

midnight.” The State contends that at that point, the encounter between the officers and Lamb

was consensual and not a detention.

               Because there is a “wide diversity of police-citizen interaction, not every

encounter between the two is subject to Fourth Amendment scrutiny.”                   Garcia-Cantu,

253 S.W.3d at 242. “It is only when an officer, ‘by means of physical force or show of authority,

has in some way restrained the liberty of a citizen,’ will courts conclude that a Fourth

Amendment ‘seizure’ has occurred.” Id. (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)).

“Such a seizure occurs when, ‘taking into account all of the circumstances surrounding the

encounter, the police conduct would have ‘communicated to a reasonable person that he was not

at liberty to ignore the police presence and go about his business.’” Id. (quoting Kaupp v. Texas,

538 U.S. 626, 629 (2003)); see Florida v. Bostick, 501 U.S. 429, 439 (1991) (explaining that in

order to determine whether particular encounter constitutes seizure, court “must consider all of


                                                 5
the circumstances surrounding the encounter to determine whether the police conduct would

have communicated to a reasonable person that the person was not free to decline the officers’

requests or otherwise terminate the encounter”); State v. Woodard, 341 S.W.3d 404, 411 (Tex.

Crim. App. 2011) (explaining that courts consider totality of circumstances of citizen-police

encounter “to determine whether a reasonable person in the defendant’s shoes would have felt

free to ignore the request or terminate the interaction”).

               In contrast to a detention, a consensual encounter “takes place when an officer

approaches a citizen in a public place to ask questions, and the citizen is willing to listen and

voluntarily answer.” Crain v. State, 315 S.W.3d 43, 49 (Tex. Crim. App. 2010). “Determining

whether specific facts amount to a detention under the Fourth Amendment or a consensual

police-citizen encounter ‘is subject to de novo review because that is an issue of law—the

application of legal principles to a specific set of facts.’” State v. Woodard, 314 S.W.3d 86, 93

(Tex. App.—Fort Worth 2010) (quoting Garcia-Cantu, 253 S.W.3d at 241), aff’d, 341 S.W.3d 404

(Tex. Crim. App. 2011). “No bright-line rule governs when a consensual encounter becomes a

seizure” but generally an encounter is no longer consensual “when an officer through force or a

showing of authority restrains a citizen’s liberty.” Woodard, 341 S.W.3d at 411. Circumstances

that may support a determination that a police-citizen encounter was a seizure “include the

threatening presence of several officers, the officer’s display of a weapon, physical touching of

the citizen by the officer, the officer’s words or tone of voice indicating that compliance with the

officer’s requests might be compelled, or flashing lights or blocking a suspect’s vehicle.”

Woodard, 314 S.W.3d at 94 (citing United States v. Mendenhall, 446 U.S. 544, 554 (1980)); see

Crain, 315 S.W.3d at 49–50 (explaining that “[w]hen the court is conducting its determination of

whether the interaction constituted an encounter or a detention, the court focuses on whether the

                                                  6
officer conveyed a message that compliance with the officer’s request was required” and listing

examples of circumstances that might support that seizure occurred).

               The State argues that a detention did not occur when the officers approached

Lamb, contending that her car “was not ‘boxed-in’ and unable to leave” and characterizing “the

maneuver” that Lamb would have needed to make to leave as “at most, an inconvenience.” The

State also argues that the officers did not seize her by walking up to her parked car, that

Officer Duckworth’s “simple request” for Lamb to show her hands “was not an exertion of

government authority sufficient to suggest a seizure,” and that no other common circumstances

existed to support a finding that a detention occurred. As support, the State relies on case

law that presumes citizens know their rights.         See, e.g., Wade v. State, 422 S.W.3d 661,

667 n.19 (Tex. Crim. App. 2013) (stating that “the ‘reasonable person’ is assumed to have

considerable fortitude”).

               Relevant to this issue, the trial court’s findings of fact included:


       5.      In their marked patrol unit, Officers Morenz and Duckworth pulled
       directly in front of the vehicle occupied by Samantha Lamb.

       6.      Officers Morenz and Duckworth approached the driver and passenger
       sides, respectively, of the vehicle occupied by Samantha Lamb.

       7.     Officer Duckworth verbally commanded Samantha Lamb to display her
       hands to Officers Morenz and Duckworth.

       8.    Officers Morenz and Duckworth then detained and began questioning
       Samantha Lamb.

       ....

       34.     Contrary to Officer Morenz’ testimony, the videos clearly show that
       Officers Morenz and Duckworth did not have to park directly in front of Lamb’s
       vehicle, that there was more than ample space to the side of Lamb’s vehicle for
       said officers to park.


                                                  7
       35.     The officers’ exhibition of authority, including parking directly in front of
       Lamb’s vehicle leaving her no reasonable means of egress, approaching both
       sides of Lamb’s vehicle, both officers clothed in distinctive police uniforms with
       service weapons visible, and Officer Duckworth commanding Lamb to display
       her hands to officers, would lead a reasonable person to feel they were not free
       to leave.


               These findings are supported by Officer Duckworth’s testimony and the video

recordings. The video recordings show that the officers were in uniform; they parked the patrol

car close to and directly facing the front of Lamb’s car, which was parked parallel to the curb;

and although it is not entirely clear from the recordings, Officer Morenz’s service weapon

appears to be visible. 3 Further, although Officer Morenz testified that she “truly did not have

any other place to go” and that it was “not practical” “to try to drive behind [Lamb’s] vehicle,”

the recordings show that the officers could have parked in a different location in the parking lot,

including on the other side of the driveway from where Lamb’s car was parked.

               The video recording from Officer Duckworth’s body camera also shows the patrol

car’s headlights and overhead lights shining on Lamb’s car, and the officers shining their

flashlights on Lamb as they approached. See Crain, 315 S.W.3d at 53 (considering evidence that

patrol car’s overhead lights were pointed in appellant’s direction when officer “demanded that he

‘come over here and talk to me’” in determination that appellant was illegally detained). And the

recording shows Lamb raising her open hands as the officers approached. In his testimony

describing the video recording, Officer Duckworth testified that Lamb “has her hands visible and

open” because “[p]robably” he “asked her to, because just before this you can see her hands

dipped to where [he could] no longer see them” and so he “believe[d]” he “told her to show her


       3  The State concedes that the officers “were probably wearing holstered weapons as part
of their normal uniform when they approached [Lamb’s] vehicle” but argues that “the record
does not so evince.”
                                                8
hands.”     He also answered, “Yes,” when asked if that was “the standard for any kind of

interaction [he had] with anybody that [he was] stopping.”

                 Given this evidence, the trial court reasonably found that the officers’ conduct as

they approached Lamb “would lead a reasonable person to feel they were not free to leave.” See

id.; Garcia-Cantu, 253 S.W.3d at 242 (explaining that seizure has occurred when officer, by

show of authority, has in some way restrained liberty of citizen). Thus, we conclude that the

record supports the trial court’s findings concerning when the detention began. We overrule the

State’s first issue. 4


Did the officers have reasonable suspicion to detain appellee?

                 In its second issue, the State argues that the trial court abused its discretion when

it found that the “officers lacked reasonable suspicion in contradiction to both uncontroverted

testimony and indisputable visual evidence, which shows a vehicle operating at night without

headlights, at midnight, in the parking lot of a closed business, specifically positioning itself

twice to watch an ongoing criminal investigation from close distance.”

                 Because Lamb was detained without a warrant, it was the State’s burden to

establish reasonable suspicion. See Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim.

App. 2011) (“Under the Fourth Amendment, a warrantless detention of the person that amounts

to less than a full-blown custodial arrest must be justified by a reasonable suspicion.”); Ford,



        4   As support for its position that a detention did not occur when the officers were
approaching Lamb, the State relies on Matthews v. State, 431 S.W.3d 596 (Tex. Crim. App.
2014), but that case was not about when a detention began but whether the detention was
supported by reasonable grounds at all. That case concerned whether the officers had reasonable
suspicion to detain the appellant who was sitting in the driver’s seat of a parked van late at night
based on an anonymous tip that he “was selling ‘crack’ out of a white van parked in front of the
store” in a “high-crime area, known for drug and weapons arrests.” Id. at 600, 604–05.
                                                   9
158 S.W.3d at 492 (stating that when defendant establishes that seizure occurred without

warrant, burden shifts to State to establish that seizure was reasonable). “A police officer has

reasonable suspicion to detain if he has specific, articulable facts that, combined with rational

inferences from those facts, would lead him reasonably to conclude that the person detained is,

has been, or soon will be engaged in criminal activity.” Derichsweiler, 348 S.W.3d at 914. This

standard “looks to the totality of the circumstances” and “the cumulative information known to

the cooperating officers at the time of the stop,” asks “whether there was an objectively

justifiable basis for the detention,” and “disregards the actual subjective intent of the arresting

officer.” Id. “[T]he relevant inquiry is not whether particular conduct is innocent or criminal,

but the degree of suspicion that attaches to particular non-criminal acts.” Id. (quoting Woods

v. State, 956 S.W.2d 33, 38 (Tex. Crim. App. 1997)).

               Relevant to this issue, the trial court’s findings of fact included:


       9.       Officer Morenz described the vehicle occupied by Samantha Lamb as
       suspicious due to the time of night, driving without headlights on, and watching a
       traffic stop.

       10.    Officer Morenz agreed that sitting in a parked vehicle in a parking lot
       without headlights illuminated is not a traffic offense.

       ....

       12.     Officer Morenz admitted that she cannot say with any certainty that
       the vehicle occupied by Samantha Lamb was the same vehicle identified by
       other officers.

       13.    Officer Morenz has no recollection of the substance of her conversation
       with Officer Tureaud.

       14.    Officer Morenz had no recollection when she saw Lamb’s vehicle with or
       without headlights.

       15.    Officer Morenz had no recollection of when she was told Lamb’s vehicle
       was being operated without headlights.

                                                 10
16.    Officer Morenz had no recollection of who may have told her Lamb’s
vehicle was being operated without headlights.

17.    Officer Duckworth never testified who may have said that Lamb’s vehicle
was being operated without headlights.

18.   Officer Duckworth never testified when he may have been told that
Lamb’s vehicle was being operated without headlights.

19.     Officer Duckworth thinks that his conversation with Officer Tureaud was
just a brief update about the (unrelated) traffic stop.

20.     Officer Duckworth did not remember if he and Officer Morenz were
called to the scene of the unrelated traffic stop or just happened across it.

21.     Officer Duckworth could remember only that a different officer made the
(unrelated) traffic stop and then called out something about another vehicle.

22.    All that Officer Duckworth could recall about the other vehicle (Lamb’s
vehicle) was that it was just driving and now it was parked across the street in the
CVS parking lot.

23.   Officer Duckworth had no recollection of being told by anyone that
Lamb’s vehicle was being operated without headlights.

24.     Officer Duckworth remembers the moment in time when he and Officer
Morenz made contact with Officer Tureaud, but he does not remember any details
of that conversation.

25.   At the moment in time when Officer Tureaud directed his attention to
Lamb’s vehicle, Officer Duckworth does not remember if the headlights in
Lamb’s vehicle were illuminated.

26.    Neither Officer Morenz nor Officer Duckworth were able to remember if
they were actually told by any officer(s) that Lamb’s vehicle was operated
without headlights.

27.    Neither Officer Morenz nor Officer Duckworth witnessed Lamb’s vehicle
being operated without headlights.

....

29.    The videos show what was stipulated by both parties to be Lamb’s vehicle
parking with headlights illuminated.

30.    The videos show what was stipulated by both parties to be Lamb’s vehicle
headlights cease to illuminate only when Lamb’s vehicle was not being operated.

                                        11
       31.    The videos show some other vehicle, possibly Lamb’s vehicle, move
       through the parking lot with required lights illuminated.

       32.    On exhibit 4, Officer Tureaud’s body cam, at 13:52, Lamb’s vehicle can
       be seen pulling up in the parking lot with headlights illuminated.

       33.    The headlights in Lamb’s vehicle were turned off after Lamb’s vehicle
       came to a stop in the position where it was approached from the front by Officers
       Morenz and Duckworth.


               The State expressly challenges findings 29 to 33 “as internally inconsistent and

contradicted by undisputed video evidence” “regarding whether headlights were turned on or off

during portions of the admitted exhibits.”        The State argues that the video recording is

“indisputable visual evidence” that Lamb “entered the parking lot of a closed business around

midnight, maneuvered her vehicle to observe an ongoing criminal investigation, turned off her

headlights while maneuvering her vehicle, left her parked position when noticed by officers, and

then returned, again unlit, to a position where she could observe the ongoing investigation.” See

State v. Duran, 396 S.W.3d 563, 570–71 (Tex. Crim. App. 2013) (explaining that appellate

courts may review de novo “indisputable visual evidence” contained in videotape but that

appellate courts defer to trial court’s factual findings on whether witness actually saw what was

depicted on videotape); Miller v. State, 393 S.W.3d 255, 263 (Tex. Crim. App. 2012) (explaining

that trial court’s findings may be disregarded as unsupported by record when they are

inconsistent with “indisputable visual evidence”). The State also relies on Officer Morenz’s

testimony that officers in the unrelated traffic stop had called out a suspicious vehicle in the CVS

parking lot and that Lamb’s car was suspicious because it was midnight, the vehicle’s headlights

were not on, and the driver was watching the traffic stop. 5


       5  At trial, Officer Morenz testified that operating a vehicle without headlights after dark
is a criminal offense, but the State acknowledges in its briefing that the applicable provision of
                                                 12
               Based on its view of the evidence, the State contends that Lamb’s “driving

behavior,” driving without headlights on; the time of the encounter, midnight; and the location of

the encounter, the parking lot of a closed business across the street from “an ongoing criminal

investigation” establish reasonable suspicion—that the officers had viewed “unusual activity,”

that Lamb was connected to this activity, and that the “unusual activity was related to crime,”

the ongoing criminal investigation across the street. But Officers Duckworth and Morenz did not

testify that they witnessed Lamb operating her car without its headlights, and neither

could remember being told that Lamb’s car was being operated without headlights. Further,

Officer Morenz testified that it was not a traffic offense to sit in a parked vehicle without the

headlights on in a closed business’s parking lot and that it was not a crime to watch a traffic stop.

Further, based on our review of the admitted video recordings, we cannot conclude that they

provide “indisputable visual evidence” that would support disregarding the trial court’s

challenged findings. Although the trial court incorrectly refers to Officer Tureaud’s body-

camera recording as Exhibit 4, the trial court identified the specific time on the video where the

court found that Lamb’s car was driving with headlights on shortly before parking the car and

Officers Morenz and Duckworth driving across the street and approaching her. Moreover,

Officer Tureaud did not testify about the video recordings from his body and in-car cameras,

Officer Morenz was unable to remember the substance of her conversation with Officer Tureaud,




the Transportation Code applies to the operation of a vehicle “on a highway unless the provision
specifically applied to a different place.” See Tex. Transp. Code §§ 542.001 (stating that
provision of subtitle relating to vehicle’s operation “applies only to the operation of a vehicle on
a highway unless the provision specifically applies to a different place”), 547.302 (addressing
duty to display lights at nighttime). On appeal, the State does not seem to contend that operating
a vehicle without headlights in a parking lot is a traffic offense but urges that it would be
operating “in an unusual manner.”
                                                 13
and Officer Duckworth believed his conversation with Officer Tureaud was about the unrelated

traffic stop. 6

                  Viewing the evidence in the light most favorable to the trial court’s findings, we

conclude that the evidence supports the trial court’s findings and its implicit conclusion that the

officers lacked reasonable suspicion to detain Lamb. See Ford, 158 S.W.3d at 492; see also

State v. Calzada-Rodriguez, No. 03-18-00495-CR, 2019 Tex. App. LEXIS 1614, at *7–8, *11–

12 (Tex. App.—Austin Mar. 5, 2019, no pet.) (mem. op., not designated for publication)

(affirming trial court’s order granting motion to suppress and concluding that record, including

video recordings, did not support State’s contention that appellee’s driving was factor supporting

reasonable suspicion to initiate traffic stop). 7 We overrule the State’s second issue.


                                           CONCLUSION

                  Having overruled the State’s issues, we affirm the trial court’s order granting

Lamb’s motion to suppress evidence.




         6To the extent that the State argues that the parties agreed that “some other vehicle”
referenced in the trial court’s findings was Lamb’s car, we observe that the video recordings
from Officer Tureaud were admitted into evidence after Officers Morenz and Duckworth had
completed their testimony and without accompanying testimony about what was being seen on
the recordings.
         7 We find the precedential case cited by the State to support that the officers had
reasonable suspicion to detain Lamb to be factually distinguishable. See Tanner v. State,
228 S.W.3d 852, 856, 858–59 (Tex. App.—Austin 2007, no pet.) (upholding finding of lawful
detention when officer observed defendant and another individual coming from behind darkened
and closed place of business at 3:00 a.m. and defendant did not stop walking when officer
flashed patrol car’s lights and called out to him).
                                                  14
                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: March 24, 2022

Do Not Publish




                                               15